Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-11 are presented for examination.
Examiner’s Notes
Please note that the current application as submitted for examination is replete with 112 2nd issues which makes the scope and intent of the claims difficult to decipher. The examiner has already contacted the representative for applicant (Tomoki Tanida) and suggested ways of resolving these issues to advance the prosecution of the case.
Claim Interpretations - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim 11 elements in this application that use the word “a step for controlling … step for managing.. step for updating.. step for requesting.. step for determining " has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for ” coupled with functional language “storing” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1and 8 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

In terms of claim 11, support is found in the following paragraph ([0003] The virtualization systems are implemented on System on Chip (SoC)) 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
 “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As per claim 1-11 the limitations reciting “IP”  lack adequate structure in the specification showing possession of the invention. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

As per claim 1-11, the limitations reciting “IP” are a limitation that invokes 35 U.S.C. 112, sixth paragraph.  It is being treated as a generic place holder.
However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function.  
This “IP” appears to be (Fig 1 Block 1j) to be an identifier for the resource or an entity that manages the resource (as described in paragraph 22 “The IP0 (li) and the IP1 (lj) manage access to resources based on allocation information”) of a resource. Some of the figures (notably Fig 2 and Fig 4) refer to the IP as the resource itself. 

Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

In claim 1, the term “updating the allocation information and
transmitting the allocation information updated to the guest OS” is not clear.
When looking the specification this appears to be referring to an updated guest OS identifier (See Fig 2 Block S202). “Allocation information” in generic means  how much and what kind of resource  to allocate. This is not the intent here. The intent is more like allowing access or rejecting it based on OSID. This needs to be made clear.
 In claim 1, the limitation “wherein the IP determines whether or not to permit a request for access from the guest OS based on the allocation information allocated to itself” is not clear. The part about allowing access or not is clear enough. However, the term  “allocated to  itself” is confusing. It is much clearer to say “compares the updated guest OSID with an OSID stored in a register that stores OSID that is granted permission for access to the resource, and permits access if it matches”. This is consistent with what is disclosed in the specification ([0025] The guest OS1 (1a) uses OSID (=A) set in CPU0 to request access to the resources managed by IP0 (1i) (S205). The IP0 (1i) permits access to the resource if the access request to the resource from the guest OS1 (1a) matches OSID set by OSID manager (if) (S206). If OSID does not matched, access to the resource is not permitted).
In claim 9, the term “the IP are generated from an allocation information table based on the parameter and the allocation information used immediately before based on an instruction from a control unit” is not clear. This is because of the vagueness of the term “allocation information described above for claim 1.
The remaining claims, not specifically mentioned, are rejected for being dependent upon one of the claims above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2020/0159940 A1) in view of Scales (US 8,775,696 B2).

As per claim 1, Werner teaches A virtualization system that runs multiple guest operating systems in a virtual environment, comprising: 
a hypervisor that controls operations of the plurality of guest operating systems on a virtual environment and manages allocation information indicating allocation of hardware resources of the virtualization system to the guest operating system (Werner [0026] Virtualization of a computer system requires a hypervisor, which is the control code that manages resources that are required for multiple independent operating system images. Hypervisors can be implemented as software or hardware. A computer system may comprise either, singularly, or a hybrid of both. A hardware hypervisor may be implemented in firmware as part of the base system, fully virtualizes the system resources, and run without any additional software. [0027] Hypervisors may be designed to enable simultaneous execution of multiple operating systems, providing operating systems with virtual resources of the computer system. Multiple hypervisors can exist on the same computer system. [0028] A hardware hypervisor may allow to create multiple logical partitions on the same physical server or computer system. Each operating system runs in its own logical partition, which may be called a virtual machine. The operating system running in a logical partition may be called a guest, and according to the type of hypervisor by which it is controlled it may be called a level one (L1) virtual machine or a level two (L2) virtual machine. [0052] If the virtual machines 10, 12, 14 involved are managed by a level two hypervisor (e.g., hypervisor 16 of FIG. 3), subdomains may be initialized in the following step S200, which is explained in detail in the flow chart in FIG. 2).
an IP that manages access to the hardware resource based on the allocation information (Werner [0021] In response to a request from an operating system instance to access secret data in the secure storage device, the grant authority may grant the operating system instance access to secret data in the non-reserved area of the secure storage device each time when a request is made and [0022] the grant authority may determine if the operating system identifier is stored in the secure storage device [hardware resource] and granting the operating system instance access to secret data in the non-reserved area of the secure storage device [hardware resource] in this case only.)
wherein the guest OS requests the IP to access the hardware resource based on the allocation information allocated to itself,  wherein the IP determines whether or not to permit a request for access from the guest OS based on the allocation information allocated to itself. (Werner [0036] a grant authority storing the operating system identifier in a reserved area of the secure storage device; and in response to a request from an operating system instance to access secret data in the secure storage device, and access has not yet been granted to the operating system instance, the grant authority determining if the operating system identifier is stored in the secure storage device and granting the operating system instance access to secret data in the non-reserved area of the secure storage device in this case only. The secure storage device may store different secret data [0049] The secure binding process S130 is started by generating a secure hash 66 with the OSid 62 and a system firmware key 64 as a certificate, which may be either private or public. The secure hash 66 for the operating system instance is generated based on the identifier 58 of the virtual machine or logical partition, the unique operating system identifier 20, 22, 24, 62 and domain specific cryptographic configuration data 60, 80, 81. And [claim 16] generating a secure hash for the operating system instance based on the unique identifier of the operating system instance and domain specific cryptographic configuration data; and using the secure hash to determine whether to grant access to the secret data).
Werner does not teach a control unit for updating the allocation information and transmitting the allocation information updated to the guest OS and the IP.
However, Scales teaches a control unit for updating the allocation information and transmitting the allocation information updated to the guest OS and the IP (Scales [claim 1] ….associating a VM identifier with the VM for use when communicating with the storage system, …. determining whether the HBA supports dynamic assignment of VM identifiers other than the default identifier to access partitions in the storage system, wherein the default identifier is used to access partitions in the storage system when the HBA does not support dynamic assignment of VM identifiers; when the HBA supports dynamic assignment, performing: requesting the storage system to permit access to the partition by a requesting entity upon a transmission of the VM identifier to the storage system by the requesting entity; and instructing the HBA to transmit a representation of the VM identifier, rather than the default identifier of the HBA, to the storage system to access the partition on behalf of the VM during input/output (I/O) operations performed by the VM.)

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Scales with the system of Werner to update allocation information. One having ordinary skill in the art would have been motivated to use Scales into the system of Werner for the purpose of associating and using an identifier of the VM when communicating with the storage system. (col 4, lines 62-64) 

As to claims 3 and 11, they are rejected based on the same reason as claim 1.

Claim 2,4,7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2020/0159940 A1) in view of Scales (US 8,775,696 B2) in further view of George (US 2016/0179561 A1).

As per claim 2, Werner and Scales do not teach wherein the control unit updates the allocation information at a predetermined timing, transmits the allocation information to the guest OS and the IP, and instructs switching to the updated allocation information.
However, George teaches wherein the control unit updates the allocation information at a predetermined timing, transmits the allocation information to the guest OS and the IP, and instructs switching to the updated allocation information. (George [0058] For example, updates are sent periodically (e.g., every minute, hourly, etc.) from virtual machine 422 to metalayer 430. In an alternative example, updates are sent from virtual machine 422 to metalayer 430 any time the resources of virtual machine 422 are modified. In an alternative embodiment, metalayer 430 requests updates from virtual machine 422 periodically (e.g., every minute, hourly, etc.) and [0060] If there are changes to the resources of virtual machine 422 (decision block S515, yes branch), metalayer 430 modifies the metadata found in metalayer 430 (step S520). In other words, metalayer 430 will change the information in the metadata about the resource that was changed in virtual machine 422. For example, if CPU number is changed to 2, this is different than the CPU number of 1 stored in metadata in the previously discussed example. Metalayer 430, using these changes, may determine a new poolsize using a predefined equation. For example, the following equation "#newpoolsize=oldpoolsize*(newCPU/oldCPU)* (1-fudgefactor) may be used. In the previously discussed example, this equation would end up calculating #newpoolsize to be 90 based upon this calculation "#newpoolsize=50* (2/1)* (1-0.1). Once metalayer 430 has calculated the poolsize, this information is updated in the metadata, and application( s) 440, 442, 444 now utilize the updated metadata to use the increased or decreased amount of resources).

            It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine George with the system of Werner and Scales to update the allocation information at a predetermined timing. One having ordinary skill in the art would have been motivated to use George into the system of Werner and Scales for the purpose of determining a change in the resources used by a virtual machine (George paragraph 03)


Claim 7 is a combination of claims 1 and 2 and is rejected based on the same grounds.

As to claims 4 and 10, they are rejected based on the same reason as claim 2.

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2020/0159940 A1) in view of Scales (US 8,775,696 B2) in further view of George (US 2016/0179561 A1) and Han (US 2006/0029226 A1).

As per claim 8, Werner and Scales and George do not teach wherein the guest OS and the IP calculate, based on an instruction from the control unit, the newly used allocation information by a predetermined function based on the parameter and the allocation information that has been used immediately before.
However, Han teaches the guest OS and the IP calculate, based on an instruction from the control unit, the newly used allocation information by a predetermined function based on the parameter and the allocation information that has been used immediately before. (Han [0032] According to an aspect of the present invention, the key generation function generates pseudo-random numbers using the old group key as a seed.)

            It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Han with the system of Werner and Scales and George to use a value immediately used. One having ordinary skill in the art would have been motivated to use Han into the system of Werner and Scales and George for the purpose of find communicating in a secure group (Han paragraph 07)

As to claim 5, it is rejected based on the same reason as claim 8.

Claims 9 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 2020/0159940 A1) in view of Scales (US 8,775,696 B2) in further view of George (US 2016/0179561 A1) and Lehtinen (US 2004/0040025 A1).

As per claim 9, Werner and Scales and George do not teach wherein the guest OS and the IP are generated from an allocation information table based on the parameter and the allocation information used immediately before based on an instruction from a control unit.
However, Lehtinen teaches wherein the guest OS and the IP are generated from an allocation information table based on the parameter and the allocation information used immediately before based on an instruction from a control unit. (Lehtinen [claim 22] The method in accordance with claim 21, wherein the scheduling of the scheduling and selection step with respect to the bookkeeping and analysis step is determined so that the scheduling and selection step is in turn substantially immediately after the execution of the bookkeeping and analysis step, wherein the resource allocation situation is unambiguously known in the Resource Allocation Table regarding the latest changes occurred, and values can be determined by the Application Session Management and Scheduling means for the parameters of the control messages generated by it for the synchronization of the use of various types of Resource Reservation Instances).

It would have been obvious to a person in the ordinary skill in the art before the filing date of the claimed invention to combine Lehtinen with the system of Werner and Scales and George to use an allocation table. One having ordinary skill in the art would have been motivated to use Lehtinen into the system of Werner and Scales and George for the purpose of determining resource availability in a session (Lehtinen paragraph 04)

As to claim 6, it is rejected based on the same reason as claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200241902 A1 – discloses a memory scheduler in a hypervisor allocates physical memory to virtual machines (VMs) based on memory usages metrics generated within the VMs and provided to the hypervisor. More particularly, the memory scheduler determines an allocation target for each VM based on a guest-generated memory usage metric associated with the VM. The allocation target can be increased or decreased from its previous value to reflect changing needs in the VM. Physical memory is allocated when a VM requests it, and is reclaimed during a reclamation process based on its associated allocation target.
US 20200004936 A1 – discloses a processor coupled to a memory and is configured to receive user credentials from a user device in conjunction with an access request, to apply one or more automated tests in order to determine one or more device identifiers of the user device, to generate a risk score for the access request based at least in part on the received user credentials and the one or more determined device identifiers, and to grant or deny the access request based at least in part on the risk score. As one example, an initial risk score is generated for the access request without utilizing the one or more determined device identifiers, and responsive to the initial risk score being above a specified threshold, the one or more determined device identifiers are utilized to generate a modified risk score that is used to grant or deny the access request.
US 20190155637 A1 – discloses a resource access method applied to a computer and the computer, where the resource access method is performed by a resource controller which is used to implement resource virtualization. The method includes receiving a resource access request of a virtual machine (VM) for a resource, where the resource access request carries a resource virtual address and an identifier of the VM, translating the resource virtual address into a resource physical address using the identifier of the VM and based on a preset resource information mapping relationship, updating the resource virtual address in the resource access request using the resource physical address, and sending an updated resource access request to a to-be-accessed resource corresponding to the resource physical address in order to access the to-be-accessed resource.
US 2020/0394339 A1 – discloses A System on Chip (SoC), including a plurality of processor cores including a secure master, which is configured to run security software, and a non-secure master, which is configured to run non-security software; a resource configured to be shared by the secure master and the non-secure master; and a state machine configured to protect the resource by allowing only the secure master to transition the resource to a particular state of the state machine, and allowing only the non-secure master to transition the resource to another particular state of the state machine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEHRAN KAMRAN whose telephone number is (571)272-3401.  The examiner can normally be reached on 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEHRAN KAMRAN/           Primary Examiner, Art Unit 2196